Farmer, Presiding Judge,
dissenting.
{¶ 18} I respectfully dissent from the majority’s view that the Ohio General Assembly does not consider a “validation sticker” to be a “license plate” for purposes of R.C. 2913.71(C).
{¶ 19} I would find that when the two statutes, R.C. 4503.191 and 4503.22, are read pari materia, the logical conclusion is that a validation sticker is a component of the license plate.
{¶ 20} R.C. 4503.191 states that a license plate shall be issued and shall be accompanied by a validation sticker. A license plate is not a plate without the validation sticker.
{¶ 21} I would find that the matter charged in this case is a felony of the fifth degree. I would affirm the trial court’s decision.